Citation Nr: 1232707	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation above 10 percent for left peroneal nerve paralysis.  

2.  Entitlement to service connection for coronary artery disease, for purposes of entitlement to retroactive benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from November 1964 to September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran service connection and a 10 percent evaluation for left peroneal nerve paralysis, effective January 16, 2004.  Both left peroneal nerve paralysis and peripheral neuropathy of the left lower extremity were assigned a single 10 percent evaluation as a single disability.  The Veteran is currently appealing the initial 10 percent rating assigned.  

In March 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  In January 2011, the Board remanded this claim for additional development involving repairing a procedural defect.  It was noted that the RO had not adjudicated the issue or issued a Supplemental Statement of the Case.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the RO obtained treatment records, reviewed all of the evidence in the file and issued a Supplemental Statement of Case.  The case has been returned to the Board and is ready for further review.  

The issue of entitlement to service connection for coronary artery disease, for purposes of entitlement to retroactive benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part. 



FINDINGS OF FACT

1. The appellant is currently in receipt of the maximum combined rating of 60 percent for a left lower extremity disorder.  

2. Referral for extraschedular consideration is not warranted in this case. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for left peroneal nerve paralysis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4 .7, 4.10, 4.25, 4.45, 4.68, Diagnostic Code (DC) 8721, DC 5162, DC 5163 and DC 6164 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim for his left peroneal nerve paralysis arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

As to VA's duty to assist, the RO associated with the claims file the Veteran's VA outpatient treatment records and he was afforded VA examinations which are adequate for evaluating his disorder.  Private records have also been obtained.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Increased Initial Evaluation

The Veteran seeks a higher initial evaluation for his service-connected left peroneal nerve paralysis, currently rated as 10 percent disabling.  The Veteran's left peroneal nerve disability is rated under 38 C.F.R. § 4.124a, DC 8721 on the basis of moderate paralysis of the external popliteal nerve (common peroneal).  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  Under DC 8721, a 10 percent disability rating is warranted when there is evidence of mild incomplete paralysis, a 20 percent disability rating is warranted when there is evidence of moderate incomplete paralysis, a 30 percent disability rating is warranted when there is evidence of severe incomplete paralysis, and a 40 percent disability rating is warranted when there is evidence of complete paralysis of the nerve with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers the entire dorsum of the foot and toes.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124, DC 8721.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  

Disability ratings for diseases of the peripheral nerves are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  The words "slight," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Service connection was granted for left peroneal nerve paralysis, rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 8721, effective January 16. 2004.  The disorder was combined with peripheral neuropathy of the left lower extremity.  It is this rating which is currently at issue.   

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  This regulation provides an example, stating that the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation provided for amputation at that level under DC 5165.  In this case, the appellant's evaluation for his left lower extremity disability may not exceed 60 percent, the evaluation assignable for amputation of a leg above the knee.  Here, the appellant has the following service-connected disorders for his lower left extremity:

1.  Residuals of a fracture of the left tibia and tibial plateau with one inch shortening, limitation of motion of the left knee, atrophy calf and thigh muscles, rated as 30 percent disabling; 

2.  Degenerative joint disease of the left ankle, associated with residuals of a fracture of the left tibia and tibial plateau with one inch shortening, limitation of motion of the left knee, atrophy calf and thigh muscles, rated as 10 percent disabling;

3.  Degenerative joint disease of the left foot, associated with residuals of a fracture of the left tibia and tibial plateau with one inch shortening, limitation of motion of the left knee, atrophy calf and thigh muscles, rated as 10 percent disabling 

4.  Peripheral neuropathy and peroneal nerve paralysis left lower extremity, rated as 10 percent disabling; 

5.  Painful scar of the left leg associated with residuals of a fracture of the left tibia and tibial plateau with one inch shortening, limitation of motion of the left knee, atrophy calf and thigh muscles, rated as 10 percent disabling;

6.  Internal derangement of the left knee with traumatic arthritis, rated as 10 percent disabling.  

The Board finds that the Veteran has already been assigned the maximum 60 percent combined rating, making any further increase, whether on the basis of orthopedic or neurological residuals, unwarranted and legally impossible.   

The maximum rating allowed under 38 C.F.R. § 4.68, DC 5163 and DC 6164, the amputation rule, is 60 percent for disabilities of lower extremity.  See also 38 C.F.R. § 4.25, Table I, Combined Ratings Table.  See 38 C.F.R. § 4.25 (combined ratings table).  For the entire rating period when all six rated left lower extremity disabilities are combined under 38 C.F.R. § 4.25, the Veteran's combined disability rating would be 60 percent, which is the maximum combined schedular disability rating the Veteran may have for the disabilities without violating the amputation rule, which allows for no more than a 60 percent rating for the Veteran's left lower extremity disability.  See 38 C.F.R. §§ 4.68, 4.71a, DC 5164. 

The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed. 38 C.F.R. § 4.68 (2011).  The currently assigned combined 60 percent rating would apply if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162 (2011). Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Codes 5163, 5164 (2011). 

The assignment of the next higher rating, 80 percent, requires an amputation of a lower extremity at the upper third of the thigh, with the point of amputation at or above a point one-third of the distance from the perineum to the knee joint, measured from the perineum.  38 C.F.R. § 4.71a, Diagnostic Code 5161 (2011).  A review of the evidence of record does not reflect that the Veteran's left lower extremity disability more nearly resembles that of an amputation of a lower extremity at the upper third of the thigh. 

Thus the elective level of the amputation is above the knee joint, and a 60 percent combined rating would be the maximum assignable under the amputation rule set forth in 38 C.F.R. § 4.68 and under 38 C.F.R. § 4.71a, Diagnostic Codes 5161-5164.  The current 60 percent combined rating would apply if there was an amputation of the thigh, above the knee, at the middle or lower third.  See 38 C.F.R. 4.71a, Diagnostic Code 5162.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action would also be assigned a 60 percent evaluation.  See 38 C.F.R. 4.71a, Diagnostic Codes 5163, 5164.  As noted, rating of 80 percent requires an amputation of a lower extremity at the upper third of the thigh, with the point of amputation at or above a point one-third of the distance from the perineum to the knee joint, measured from the perineum.  See 38 C.F.R. 4.71a, Diagnostic Code 5161.  A 90 percent rating requires disarticulation with loss of extrinsic pelvic girdle muscles. See 38 C.F.R. 4.71a, Diagnostic Code 5160. 

Consequently, a 60 percent combined rating would be the maximum assignable under the "Amputation Rule" set forth in 38 C.F.R. § 4.68 and Diagnostic Codes 5161, 5162-5164, as the Veteran's left lower extremity disability residuals do not equate to amputation of the upper third of the left thigh.  Therefore, as a matter of law, a combined rating in excess of the 60 percent rating for the left lower extremity is not assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated as a consequence of the absence of legal merit or lack of entitlement under the law). 

Moreover, despite the evidence of record regarding his left lower extremity disabilities, no additional or higher disability rating can be applied to the Veteran's left lower extremity disorders at this time.  In addition, as to functional loss, even were the Board to concede all the manifestations of his disability, with the current combined rating of 60 percent, no additional rating codes are allowed by law.  As such, any additional functional loss or manifestations of his disability cannot be further considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206; see also Butts v. Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

As the Veteran has been granted the maximum disability level for his left lower extremity disorder, there is no basis to provide a staged rating.  The Board points out that during the course of the appeal his combined rating changed as a 30 percent rating for internal derangement of the left knee with traumatic arthritis, was reduced to 10 percent.  However, this did not result in a combined rating below the maximum assignable for the disability, which is 60 percent.  See 38 C.F.R. § 4.25 (Combined Ratings Table).  The Board has also considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant, as required by Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability evaluation for the disability at issue.  

In exceptional cases where a schedular evaluation is found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2011). 

The schedular evaluations for the disabilities in this case are not inadequate.  There is no evidence of an exceptional disability picture in this case.  The Veteran has not required any recent periods of hospitalization for his left lower extremity disability.  While the Veteran's service-connected disability may have an adverse effect on his employment, it is noted that he is employed full time as a physiology instructor and he noted on VA examination in March 2009 that he had a good work record.  It bears emphasizing that the schedular rating criteria are designed to take adverse effect on employment factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002). "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 3 8 C.F.R. § 4.1 (2011).  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted. 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Of note, since July 22, 2008, the Veteran's combined disability rating has been 100 percent, a greater benefit than TDIU.


ORDER

An initial evaluation beyond 10 percent for left peroneal nerve paralysis is denied.  


REMAND

In November 2011, the RO denied service connection for coronary artery disease, for purposes of entitlement to retroactive benefits.  The Veteran submitted a notice of disagreement in January 2012.  No Statement of the Case (SOC) has been issued on this rating action.  

Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  This matter must, accordingly, be remanded for issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran, addressing the issue of entitlement to service connection for coronary artery disease, for purposes of entitlement to retroactive benefits.  The Veteran must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should that issue be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


